51 U.S. 224
10 How. 224
13 L.Ed. 397
JAMES TRIGG, RICHARD PRYOR, AND JOHN W. PAUP,PLAINTIFFS IN ERROR,v.THOMAS S. DREW, AS GOVERNOR OF THE STATE OFARKANSAS, AND SUCCESSOR OF ARCHIBALD YELL, DECEASED.
December Term, 1850

THIS case, like the two preceding, was brought up, by writ of error, from the Supreme Court of the state of Arkansas. It was similar to the case of Paup et al. v. Drew, except that Trigg was here the principal instead of being the surety, and the amount of the bonds was greater, because Trigg purchased a larger amount of land. In every other respect, the cases were identical, and therefore neither the statement nor arguments of counsel need be repeated. Trigg's debt was $6860, and the judgment against him for that sum, with $3849.10 interest and costs, with interest on the debt and damages at the rate of ten per cent. per annum, from the 23d of December, 1847, till paid.
Mr. Justice McLEAN delivered the opinion of the court. This case is here under the twenty-fifth section of the Judiciary Act of 1789, from the Supreme Court of Arkansas, on a writ of error.
An action was commenced in the Pulaski Circuit Court, on certain bonds given by the plaintiffs in error to Archibald Yell, Governor of the state of Arkansas, and his successors in office, to pay certain sums of money at the time specified, which bonds were negotiable at the principal bank of the state of Arkansas, and to be paid 'in specie or its equivalent,' &c., in payment for certain tracts of land, sold by the Governor under a law of the state, as a part of the Seminary lands given by Congress for the support of a seminary, under certain acts of Congress.
A plea was filed setting up in defence a tender of the notes of the State Bank of Arkansas, and that in the charter of said bank the state bound itself to receive said notes in payment of debts, &c.
A judgment was finally entered against the defendants below, for ten thousand seven hundred and nine dollars and ten cents, and costs. That judgment was taken to the Supreme Court of the state of Arkansas, and was there affirmed.
As this case is similar in principle to the above case of Paup et al., it is unnecessary to repeat the reasons assigned in that case for the judgment of the court. The judgment of the state court is affirmed.
Note by the Reporter.—For the separate opinions of Mr. Justice CATRON, Mr. Justice DANIEL, Mr. Justice NELSON, and Mr. Justice GRIER, see the preceding case of Paup et al. v. Drew.

Order.

1
This cause came on to be heard on the transcript of the record of the Supreme Court of the state of Arkansas, and was argued by counsel. On consideration whereof, it is now here ordered and adjudged by this court, that the judgment of the said Supreme Court in this cause be, and the same is hereby, affirmed, with costs and damages at the rate of six per centum per annum.